Honorable W.J. "Bill" McCuen Secretary of State State Capitol Bldg. Little Rock, AR  72201
Dear Mr. McCuen:
This office has received your request for an opinion on Act 468 of 1987.  Act 468 requires all officers of the State Capitol Police to successfully complete the Law Enforcement Training Course at the Law Enforcement Training Academy.  It is reasonable and necessary to require that the State Capitol Police undergo the same training as any other police officer because while on the State Capitol grounds the State Capitol Police possess the same power and authority as a city policeman or a county sheriff.  Ark. Stat. Ann. 7-112 and 7-113 (Supp. 1985) set out the statutory powers and duties of security officers for state institutions. Ark. Stat. Ann. 7-112 provides in pertinent part:
   The executive head of each of the educational, charitable, correctional, penal and other institutions owned and operated by the State of Arkansas, including the executive head of the Department of Parks and Tourism, is hereby authorized and empowered to designate and appoint one or more of the employees of such institutions and department, respectively, as a security officer or officers for the institution, or at a State Park, or any separate portion of such institution or park, who shall be, and are hereby constituted, peace officers under the laws of this state, and shall have and possess all the powers provided by law for city police and county sheriffs, to be exercised as required for the protection of the respected [respective] state institutions, and state parks, together with such other duties as may be assigned by the employing institution or department . . . (emphasis added).
Ark. Stat. Ann. 7-113 provides:
   A security officer appointed pursuant to the authority herein contained shall, except to the extent otherwise limited by the executive head of the State institution or department appointing him, protect property, preserve and maintain proper order and decorum, prevent unlawful assemblies and disorderly conduct, exclude and eject persons detrimental to the well being of the institution, prevent trespass and regulate the operation and parking of motor vehicles, upon and in all of the grounds, buildings, improvements, streets, alleys and sidewalks under the control of the institution employing him.  He shall have and exercise police supervision on behalf of the said institution, and is hereby authorized as a peace officer to arrest any person upon or in the areas described above who is committing an offense against any law of the State of Arkansas or against the ordinances of the city wherein the institution is located, and to deliver such person before any court of competent jurisdiction to be dealt with according to law, and shall have the authority to summon a posse comitatus if necessary.  (emphasis added).
Act 468 of 1987 states a reasonable and necessary training requirement for all officers of the State Capitol Police due to their authority and duty while on the State Capitol Grounds to enforce the laws of this state.
The foregoing opinion, which I hereby approve [,] was prepared by Assistant Attorney General Bill Luppen.